Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4. 	Claim(s) 1-5, 7, 44 and 47 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Go et al (US 2010/0166964; cited by Applicant). ). Go et al discloses the claimed viscous drag reducing cladding with an outer surface with a plurality of air pockets and each air pocket having an air inlet and outlet, the cross sectional area of each inlet being smaller than the outlet (Abstract, Figure 6, paragraphs 0034-0038). While not specifically stating that the inlet is less than one tenth the outlet area, it is noted that the specified inlet size of 1 to 1000 µm (paragraph 0035) would inherently provide an inlet of less than one tenth the outlet. With respect to claims 2, 5, 47, note Go et al, Abstract, Figure 6, paragraphs 0034-0038. With respect to claim 4, note Go et al, Figure 3. With respect to claim 7, note Go et al, 33 and paragraph 0036. With respect to claim 7, note Go et al, 33 and paragraph 0036, MPEP 2144.04.
5. 	Claims 6, 9, 11, 14, 18-19, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6. 	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
7. 	Claims 49-50 are objected to under 37 CFR 1.75 as being a substantial duplicate of claims 6 and 9. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). 
 	By canceling claims 6 and 9, claims 49-50 would be allowable.
8. 	Claims 36, 42 and 46 are allowed.
9. 	Applicant's arguments filed 5/31/22 have been fully considered but they are not persuasive. Applicant alleges that the inlet is not less than one tenth the cross sectional size of the outlet. However, since the range of size specified by Go et al it is noted that the specified inlet size of 1 to 1000 µm (paragraph 0035) would inherently provide an inlet of less than one tenth the outlet.
10. 	Applicant further alleges that Go et al do not disclose various unclaimed limitations contained in Applicant’s specification such as the pressure during wave events. However, it is noted that only claimed limitations may be relied upon patentability. Such specific details are not contained in Applicant’s claim 1.
11. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN AVILA
Primary Examiner
Art Unit 3617



12. 	/STEPHEN P AVILA/             Primary Examiner, Art Unit 3617